IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 02-20913
                         Summary Calendar


IVO NABELEK,

                                     Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-4181
                       --------------------
                         January 30, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ivo Nabelek (“Nabelek”), Texas state prisoner #669748,

appeals the district court’s dismissal of his writ of mandamus

petition for lack of jurisdiction.   Because his claims are not

cognizable for habeas review, Nabelek’s request for a certificate

of appealability (COA) is DENIED AS UNNECESSARY.

     Nabelek argues that under 28 U.S.C. § 1651, the district

court has jurisdiction to order Texas prison officials to provide

him with free copies of documents and a box for mailing those

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-20913
                                  -2-

copies.   Title 28, Section 1651(a) is not an independent grant of

jurisdiction; it authorizes a court to issue commands necessary

to effectuate orders it has previously issued “‘in its exercise

of jurisdiction otherwise obtained.’”       Texas v. Real Parties In

Interest, 259 F.3d 387, 392 (5th Cir. 2001) (citation omitted)

(emphasis added), cert. denied, 534 U.S. 1115 (2002); Clinton

v. Goldsmith, 526 U.S. 529, 534-35 (1999).      Mandamus jurisdiction

is conferred only when the defendant officer, employee, or agency

owes a specific, non-discretionary duty to the plaintiff.

Kirkland Masonry, Inc. v. Comm’r of Internal Revenue, 614 F.2d

532, 534 (5th Cir. 1980).     Nabelek has not provided authority for

his contention that he has a right to free copies or a box to aid

him in refiling his 28 U.S.C. § 2254 petition.      Moreover, our

mandamus authority does not extend to state officials, and

therefore we cannot grant Nabelek any relief with respect to

prison officials.   Cf. Moye v. Clerk, DeKalb County Superior

Court, 474 F.2d 1275, 1276 (5th Cir. 1973) (federal courts lack

authority to “issue writs of mandamus to direct state courts and

their judicial officers in the performance of their duties”).

     The district court did not err in dismissing Nabelek’s

mandamus petition because the court lacked authority to issue a

writ of mandamus providing the relief requested.      Nabelek’s

appeal presents no issue of arguable merit and is, therefore,

dismissed as frivolous.     See 5TH CIR. R. 42.2.

     COA DENIED AS UNNECESSARY; APPEAL DISMISSED AS FRIVOLOUS.